Hearing Date: 10/20/2021 9:30 AM - 9:30 AM
             Case: 1:21-cv-04086
Courtroom Number:     2502          Document #: 1-1 Filed: 07/30/21 Page 1 of 9 PageID
                                                                                   FILED#:5
Location: District 1 Court                    EXHIBIT A                           6/22/2021 2:57 PM
        Cook County, IL                                                            IRIS Y. MARTINEZ
                                                                                   CIRCUIT CLERK
     Atty. No.41106                                                                COOK COUNTY, IL
                       IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS 2021CH03055
                           COUNTY DEPARTMENT,CHANCERY DIVISION

    EDWARD DERENCIUS,                 .              )
    on behalf of Plaintiff and a class,              )
                                                     )
                              Plaintiff,             )
                                                     )
            VS.                                      ) 2021 CH03055
                                                     )
    FINANCIAL RECOVERY                               )
    SERVICES,INC.,                                   )
                                                     )
                              Defendant.             )
                                      COMPLAINT — CLASS ACTION

                                               INTRODUCTION

            I.       Plaintiff Edward Derencius brings this action to secure redress regarding unlawful

    collection practices engaged in by Defendant Financial Recovery Services, Inc. ("FRS"). Plaintiff

    alleges violation _of the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq.("FDCPA").

                                           JURISDICTION AND VENUE

            2.       Jurisdiction of this Court arises under 15 U.S.C. §1692k(d).

            3.       Personal jurisdiction in Illinois is proper because the collection letters at issue were

    sent into Illinois.

            4.       Venue in this county is proper because Defendant FRS has its registered office here

    and does business here.

                                                    PARTIES

                                                     Plaintiff

            5.       Plaintiff Edward Derencius is a natural person residing in Oak Lawn,Illinois.




                                                        -1-
      Case: 1:21-cv-04086 Document #: 1-1 Filed: 07/30/21 Page 2 of 9 PageID #:6



                                               Defendant

                                                  FRS

       6.       Defendant FRS is a corporation organized under the law of Minnesota with its principal

offices at 4900 Viking Dr., Edina, MN 55435. It does business in Illinois. Its registered agent and office

is C T Corporation System, 208 S. La Salle St., Suite 814, Chicago, IL 60604.

        7.      Defendant FRS is engaged in the sole or principal business of a collection agency,

collecting consumer debts and using the mails and telephone system for that purpose.

        8.      Upon information and belief, almost all of Defendant FRS's resources are

devoted to debt collection.

       9.       Upon information and belief, almost all of Defendant FRS's revenue is derived

from debt collection.

        10.     Upon information and belief, almost all of Defendant FRS's expenses are related

to debt collection.

        11.     Defendant FRS states on its web page that "Our organization provides

comprehensive custom collection and receivables management solutions to mid-large sized

organizations that already possess some type of collection or receivables management platform" and

that it "has hundreds of employees in four call centers and two training facilities located in

Minnesota, Wisconsin, and Jamaica." (https://wwvv.fin-rec.com/who-we-are/about-us)

        12.     Defendant FRS is a debt collector as defined by the FDCPA,15 U.S.C. §1692a(6), as

a person who uses one or more instrumentalities of interstate commerce or the mails in any business

the principal purpose of which is the collection of any debts.

                                    FACTUAL ALLEGATIONS

        13.     This action arises out of Defendant's attempts to collect a credit card debt

incurred for personal, family or household purposes.



                                                   -2-
       Case: 1:21-cv-04086 Document #: 1-1 Filed: 07/30/21 Page 3 of 9 PageID #:7



        14.     On or about April 5, 2021, Defendant FRS caused a letter vendor to send Plaintiff

the letter in Exhibit A.

        15.     The letter bears markings that are characteristic of one generated by a letter

vendor.

        16.     In order to have the letter vendor send Plaintiff the letter in Exhibit A,Defendant

FRS had to furnish the letter vendor with Plaintiff's name and address, the status of Plaintiff as a

debtor, details of Plaintiff's alleged debt, and other personal information.

        17.     The letter vendor then populated some or all of this information into a prewritten

template, printed, and mailed the letter to Plaintiff.

        18.     The FDCPA defmes "communication" at 15 U.S.C. § 1692a(3) as "the conveying

ofinformation regarding a debt directly or indirectly to any person through any medium."

        19.     The sending of an electronic file containing information about Plaintiff's

purported debt to a letter vendor is therefore a communication.

        20.     Defendant FRS's communication to the letter vendor was in connection with the

collection of a debt since it involved disclosure of the debt to a third-party with the objective being

communication with and motivation of the consumer to pay the alleged debt.

        21.     Plaintiff never consented to having Plaintiff's personal and confidential

information, concerning the debt or otherwise, shared with anyone else.

        22.     In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. 51692c(b):

"Except as provided in section 1692b of this title, without the prior consent of the consumer given

directly to the debt collector, or the express permission of a court of competent jurisdiction, or as

reasonably necessary to effectuate a post judgment judicial remedy, a debt collector may not

communicate,in connection with the collection of any debt, with any person other than the

consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the



                                                   -3-
      Case: 1:21-cv-04086 Document #: 1-1 Filed: 07/30/21 Page 4 of 9 PageID #:8



attorney of the creditor, or the attorney of the debt collector."

        23.     The letter vendor used by Defendant FRS as part of its debt collection effort against

Plaintiff does not fall within any permitted exception provided for in 15 U.S.C. §1692c(b).

        24.     Due to Defendant FRS's communication to this letter vendor, information about

Plaintiff is within the possession of an unauthorized third-party.

        25.     If a debt collector "conveys information regarding the debt to a third party --

informs the third party that the debt exists or provides information about the details of the debt --

then the debtor may well be harmed by the spread of this information." Brown v. Van Ru Credit Coip.,

804 F.3d 740, 743 (6th Cit. 2015).

        26.     Defendant FRS unlawfully communicates with the unauthorized third-party letter

vendor solely for the purpose of streamlining its generation of profits without regard to the

propriety and privacy of the information which it discloses to such third-party.

       27.      In its reckless pursuit of a business advantage, Defendant FRS disregarded the

known, negative effect that disclosing personal information to an unauthorized third-party has on

consumers.

                                        COUNT I — FDCPA

       28.      Plaintiff incorporates paragraphs 1-27.

       29.      Defendant FRS violated 15 U.S.C. §1692c(b) when it disclosed information about

Plaintiff's purported debt to the employees of an unauthorized third-party letter vendor in

connection with the collection of the debt.

       30.      Defendant FRS violated 15 U.S.C. §1692f by using unfair means in connection with

the collection of a debt — disclosing personal information about Plaintiff to third parties not

expressly authorized under the FDCPA.




                                                  -4-
       Case: 1:21-cv-04086 Document #: 1-1 Filed: 07/30/21 Page 5 of 9 PageID #:9



                                       CLASS ALLEGATIONS'

           31.   Plaintiff brings this action on behalf of a class.

           32.   The class consists of(a) all individuals in Illinois (b) with respect to whom

Defendant FRS had a letter prepared and sent by a letter vendor (c) seeking to collect a debt on

behalf of Cavalry SPV I, LLC,(d) which letter was sent at any time during a period beginning one

year prior to the filing of this action and ending 30 days after the filing of this action.

           33.   Plaintiff may alter the class definition to conform to developments in the case and

discovery.

           34.   On information and belief, based on the size of Defendant's business operations and

the use ofform letters, there are more than 40 members of the class, and the class is so numerous

that joinder of all members is not practicable.

           35.   There are questions of law and fact common to the class members, which

common questions predominate over any questions relating to individual class members. The

predominant common questions are whether Defendant's practice as described above violates the

FDCPA.

           36.   Plaintiff will fairly and adequately represent the class members. Plaintiff has

retained counsel experienced in class actions and FDCPA litigation. Plaintiff's claim is typical of the

claims of the class members. All are based on the same factual and legal theories.

           37.   A class action is appropriate for the fair and efficient adjudication of this matter,

in that:

                 a.      Individual actions are not economically feasible.

                 b.      Members of the class are likely to be unaware of their rights;



         I Plaintiff intends to file the attached Plaintiff's Motion for Class Certification as soon as
practically possible, Exhibit B, as required by Ballard RN Center, Inc. v. Kohll's Pharmag and Homecare,
Inc., 2015 IL 118644,48 N.E.3d 1060. Plaintiff may request leave to supplement it later.

                                                    -5-
     Case: 1:21-cv-04086 Document #: 1-1 Filed: 07/30/21 Page 6 of 9 PageID #:10



               c.        Congress intended class actions to be the principal enforcement mechanism

                         under the FDCPA.

       WHEREFORE,the Court should enter judgment in favor of Plaintiff and the class and

against Defendant for:

                         i.     Statutory damages;

                                Attorney's fees, litigation expenses and costs of suit;

                                Such other and further relief as the Court deems proper.



                                                Is! DanielA. Edelman
                                                Daniel A. Edelman


Daniel A. Edelman (ARDC 0712094)
 Heather A. Kolbus(ARDC 6278239)
 EDELMAN,COMBS,LATTURNER & GOODWIN,LLC
20 South Clark Street, Suite 1500
 Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379(FAX)
Email address for service: courtecl@cdcornbs.com
 Atty. No. 41106




                                                  -6-
Case: 1:21-cv-04086 Document #: 1-1 Filed: 07/30/21 Page 7 of 9 PageID #:11




                       EXHIBIT A
                              Case: 1:21-cv-04086 Document #: 1-1 Filed: 07/30/21 Page 8 of 9 PageID #:12
                                                                                                                          FINANCIAL RECOVERY S
                                                                                                                                             * ERVICES,INC,
               DEPT 813    3212742.821041
               po Box 4115                                                                                                                           BOic 385908  •
               CONCORD CA 94524                                                                                                            Minneapolis,MN 55438-5908
              . 11111111i11111111111giiii1111111111 111111111111111111111111niiiliil
                                                                                                                                                 1-844-563-9279     •
                                                                                                                     CURRENT CREDITOR:
                                                                                                                     ORIGINAL CREDITOR:
                                                                                                                     REGARDING:
               RETURN SERVICE REQUESTED .                                                                            ACCOUNT
                                                                                                                     DATE OF LAST PAYMENT:
               April 5, 2021 .                                                                                       CIIARGE,OFF DATE:
                                                                                                                  TOTALBALANCE DUE:
                                                                                                                  FRS FILE NUMBER:
                            EDWARD DERENCIUS                                                                      ON-LINE PIN NUMBER:111111109.
                                                                                                                 (Used to access and view your Ale on WWW.FIN-REC.CONI:)




                                                                  •"••Avoid Client Review For Law Firm Aviignment

  •Piease be advised that                              owns the 11.,Cenint refesenced above and ixbasbeen aSsigned to outoffice for collection. If you pay               the abon referenced
   account will be considered paid in full.
 Unless von notify thia'office within 30 days alter receiviRi this notice that you dispose the validity of the debt or any portion thereof, this office mitt mune this debt is valid. If you
  notify this office in writing within 30 days after receiving his notice that you dispute the validity of this debt Or any portion thereof,Ibis office will obtain verification of the debt or
  obtain a copy. of a lodgment and mail you a copy of such judgment or verified= If you request this office in wilting within 30 days after receiving tkiis notice;this office will
' provide you with the name and address ofthe Original ctector,if different from the current cteditor.
  If we cannot resolve this account, it Will he reamed to the current creditor and reviewed•to determine whether or not placement with a law firm licensed in your jurisdiction is
  appropriate. Such return to the Current creditor arid reviro: wit.) not OCCI2C1110 after the 30 day tirne period set forth above and after it is „recalled from our office. As of today, no
  among has reviewed the particular.chcarostances of this account. %waver,if you fail to contact this office, the creditor may consider additional remedies to recover.the balance
  due. We Pre not a law firm and we cannot provide you whit               1 advioe and we will mot sue on this account We do not make decisions as to whether or not to place any account
   with a law firm as that decision rests solely with the Curre3:.. creditor.
    respectfully ask that you contact our office and. make arrangemetits to resolve your account with us before it is reviewed by our client for assignment to a licensed attorney In your
  state. To make a payment, please call us.at the toll-free m,triber listed below. FRS now accepts some forms of payment on-line at www.fin-rec.com. See your On-Linenceess PIN
  above. We look forward to working with you to resolve th,.,matter.
,Sincerely,
              •
  AMBER KOSKI
  Account Manager
  Toll Free: 1-844-563-9279
                                                   This is on attempt to collect a debt. Any inforMation obtained will be used for that purpose,
                                                                             This commuoication is from a debt collector .
                                                                            See reveres side for important information.
                                            Office hours are: MiAday-Thursday,7am.to 8pm CT; Friday 7am to 5pm CT;Saturday 7am to noon-CT.




  f,,ce.RPF                                                                                          •           r

  Ztat.44-4•'‘                                                                                                        •24:1,,,
                                                                                                                             . •   .14Sr
  1 OF3                                                              2 OF3                                                            30F3
     FRS File•tl:                                                    FRS Filed:                                                       FRS File ft:
                                                                                                                                                                   •
 • IIIMIN1111131111111                                                    1111111111111111I1111311                                     11111011 WI11111111 NI •
   1-844.563-9279                                                    1-8.44-563,9279                                                   1-844-563-9279
   Balance due as of                                                 Balance due as of                                                 Balance due as of          1111
   Amount enclosed:                                                  Amount enclosed:                                                  Amount enclosed: •
   Home phone:                                                       Rome phOne:                                                       Rome phone:
   Work oboe'                                                        Work phone:                                                       Work phone:
   Cell phone:                                                       Cell Phone'                                                       Cell phone.
   Financial Recovery Services,Inc.                                  Financial Recovery Services,Inc.                                 Financial Recovery Services,Inc.
   P.O. Boa 385908                                                   P.O. Box 385908         •                                        PO.Boa 385908
   Minneapolis, MN 55438-5908                                        Minneapolis. MI(
                                                                                    4 55438-5908                                      Minneapolis, MN 5.5438-5908
Case: 1:21-cv-04086 Document #: 1-1 Filed: 07/30/21 Page 9 of 9 PageID #:13




                       EXHIBIT B
